DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9-10, 13-14, 16-17, 19-20, 22-23, 26 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As claims 1, 7, 14 and 20, “the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while an uplink time alignment is lost.” is vague and indefinite because “a timing advance command and a beam index of the second beam” is never included in the RAR because the step of receiving a random access response, RAR, from the radio network node, the RAR comprising an uplink, UL, grant etc….  Please clarify, so metes and bounds of the claims can be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-10, 13-14, 16-17, 19-20, 22-23, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum [US 2019/0053293] in view of Fwu [US 2014/0369322].
As claim 1, Akoum discloses method performed by a user equipment, UE, for handling communication in a wireless communication network, the UE being in a connected mode in a first beam connected to a radio network node, the method disclose detecting a beam failure comprising detecting a beam failure of the first beam [Fig 6, Ref 602 discloses detecting a beam failure on a first beam]; transmitting, to the radio network node, a preamble of a random access procedure in a
second beam, one of the preamble and a random access resource used for the preamble being associated with a beam failure recovery [Fig 6, Ref 606 for identifying one of preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery, Par. 0063] and receiving a random access response, RAR, from the radio network node, the RAR comprising an uplink, UL, grant but without a temporary identity that is used by a medium access control, MAC, entity during a random access procedure [Fig 6, Ref 612 discloses RAR only includes GRANT without temporary identity, Par. 0050, 0053], wherein the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, which the RAR is applied when the UE detects the beam failure while the uplink time alignment is lost [Fig 6, Ref 612 discloses RAR only includes GRANT without temporary identity when the network device and device are out of synchronizing, Par. 0014, 0062, 0073, 0075-0076]. However, Akoum does not disclose what Fwu discloses a method for defining RAR message without a temporary identity that is used by a medium access control, MAC in RAR procedure [Par. 0042 discloses RAR format can be defined without RNTI in MAC CE for Random Access Procedure].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Akoum.  The motivation would have been to reduce overhead signaling.
As claim 3, Akoum discloses selecting a second beam [Fig 6, Ref 606 for identifying one of preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery].
As claim 4, Akoum discloses the UE already has a first temporary identity associated to random access sent in a message in the first beam [Fig 3, Random access preamble used to identify the UE, UE has ID before sending preamble].
As claim 6, Fwu discloses receiving configuration data from the radio network node, configuring the UE to one of use and not use a RAR format with temporary identifier or not upon beam failure [Par.  0042 discloses UE configured with the RAR formats such as with or without RNTI].
As claim 7, Akoum discloses  a method performed by a radio network node for handling communication of a UE in a wireless communication network, the UE being in a connected mode, of a first beam, connected to the radio network node, the method comprising receiving a preamble of a random access procedure of a second beam, one of the preamble and a random access resource used for the preamble being associated with a beam failure recovery, BFR [Fig 6, Ref 606 for identifying one of preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery, Par. 0063]; and transmitting a random access response, RAR, the RAR comprising at least an uplink, UF, grant during a random access procedure [Fig 2, Ref 210 send a response includes UL grant after detecting preamble of beam failure recovery message without temporary identity, Par. 0050, 0053]; wherein the RAR comprises at least one selected from the group consisting of the UL grant and a timing advance command and a beam index of the second beam but without the temporary identity, Fig 6, Ref 612 discloses RAR only includes GRANT without temporary identity when the network device and device are out of synchronizing, Par. 0014, 0062, 0073, 0075-0076]. However, Akoum does not disclose what Fwu discloses a method for defining RAR message without a temporary identity that is used by a medium access control, MAC in RAR procedure [Par. 0042 discloses RAR format can be defined without RNTI in MAC CE for Random Access Procedure].
Since, Fwu discloses a RAR format can defined with or without temporary identifier when a dedicated preamble to use for RAR.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for transmitting a RAR message without RNTI as disclosed by Fwu into the teaching of Akoum.  The motivation would have been to reduce overhead signaling.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 13, Akoum discloses transmitting RAR in response to detecting that the preamble is associated with the BFR [Fig 6, Ref 606 for identifying one of preamble and resource to be used for beam recovery and transmitting preamble to base station and wherein preamble and resource are associated with beam recovery, Par. 0063].  However, Akoum fails to disclose what Fwu discloses omitting adding the temporary identifier to the RAR [Par. 0042].

As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414